DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 11, & 19: Claims 8, 11, & 19 recite the limitation “selectively carburizing or nitriding the covering element…to form a pattern in zirconium carbide or in zirconium nitride” which causes ambiguity based on the disclosure and applicant’s remarks filed 2/23/21. The plain language of the clause (as recited in claim 8; the Examiner notes that the language in claims 11 & 19 are variations of the claim 8 with the same phrases which cause the 112(b) issues):
selectively carburizing or nitriding the covering element by activating, by locally heating, via a first focused heat source (S), the surface of the covering element such that the atoms from the atmosphere of the chamber combine locally with a portion of the zirconia surface to form a pattern in zirconium carbide or in zirconium nitride
of zirconium carbide or zirconium nitride which creates an ambiguity.
For the purpose of examination, either interpretation will be considered to read on the limitation.
Applicant is advised that if the argued interpretation is desired then amending the clause in claim 8 (and similarly in claims 11 & 19) to recite:
selectively carburizing or nitriding the covering element by activating [[by]] and locally heating, via a first focused heat source (S), the surface of the covering element such that the atoms from the atmosphere of the chamber combine locally with a portion of the zirconia surface to form a pattern [[in]] of zirconium carbide or [[in]] of zirconium nitride.
Claims 9-10, 12-18, & 20-22: Claims 9-10, 12-18, & 20-22 depend from rejected claims and do not remedy the issues in the rejected claims and thus are rejected for being ambiguous.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8-10, 17, & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besson et al. (US PG Pub 2007/0228007; hereafter ‘007).
Claim 8: ‘007 is directed towards a process for treating a covering element (a watchband reads on a covering element – see lines 7-9, pg 7, Specification; ¶ 3, ‘007), the covering element comprising zirconia (abstract & ¶ 13), said process comprising:
making available the covering element (abstract) and placing the covering element in a hermetically sealed chamber comprising an atmosphere that is atomically loaded with a chemical element (the covering element is placed in a chamber under vacuum that is subsequently charged with nitrogen, ¶ 14 & abstract);
locally heating, via a first focused heat source, the surface of the covering element such that the atoms from the atmosphere of the chamber combine locally with a portion of the zirconia surface to form a pattern in zirconium nitride (see abstract).
Claim 9: Wherein the atmosphere is created by dissociation of a gas via a second heat source (a nitrogen plasma is formed; abstract).
Claim 10: The atmosphere is created by dissociation of a gas via a second heat source (see abstract), the covering element being heated at a lower temperature than the activation temperature for combining the atoms from the atmosphere with the zirconia surface via a third heat source (the substrate is heated, ¶ 14 and that plasma is necessary to dissociate the gas it is apparent that the heating is below the activation temperature and a laser is needed to remove the nitride or carbide).
Claim 17: ‘007 is directed towards a process for treating a covering element (a watchband reads on a covering element – see lines 7-9, pg 7, Specification; ¶ 3, ‘007), the covering element comprising zirconia (abstract & ¶ 13), said process comprising:
making available the covering element (abstract);
treating the covering element by placing it in a hermetically sealed chamber comprising an atmosphere that is atomically loaded with a chemical element (the covering element is placed in a chamber under vacuum that is subsequently charged with nitrogen, ¶s 32-33) and heating the surface thereof such that the atoms from the atmosphere of the chamber combine with the surface of the first material (¶s 32-32),
wherein the process further comprises, prior or subsequent to the treating of said covering element, structuring the covering element, making it possible to create a relief on the surface thereof and to reveal the color of the zirconia contrasting with the carburized or nitride surface color in order to form a pattern in zirconium carbide or in zirconium nitride (the nitrided or carburized zirconia surface is structured with a laser to produce a pattern, ¶s 34-35).
Claim 18: As discussed above, the structuring is performed after the treating step. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 
Claims 11 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grippo et al. (US PG Pub 2005/0136284; hereafter ‘284).
Claim 11: ‘284 is directed towards a process for treating a covering element for a portable object made of zirconia (title & ¶ 21), said process comprising: 
making available the covering element (¶ 21);
locally depositing a metal layer on the surface said covering element (¶s 22-23, the tie layer can be Ti, Ta, Cr, or Th, claim 23);
placing said covering element in a hermetically sealed chamber comprising an atmosphere that is atomically loaded with a chemical element and heating the surface of the covering element such that the atoms from the atmosphere of the chamber combine with the surface of the first material not covered with the metal deposit, to form a pattern in zirconium nitride (claim 1).
Claim 19: ‘284 is directed towards a process for treating a covering element for a portable object comprising zirconia (title & ¶ 21), said process comprising: 
making available the covering element (¶ 21);
locating depositing ink or enamel pigments on the surface of the covering element (a metal layer is deposited to cause coloring locally and thus reads on a pigment; ¶s 22-23);
placing the covering element in a hermetically sealed chamber comprising an atmosphere that is loaded with nitrogen atoms so as to form a pattern in zirconium nitride around the ink (zirconia is deposited on the ink, i.e. around it, and then converted to zirconium nitride in a vacuum chamber; claim 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘284 as applied above, and further in view of Lee (US PG Pub 2002/0132464; hereafter ’464).
Claim 12: The metal deposit is removed by polishing (¶ 24).
‘284 does not teach that the polishing is a chemical process.
However, ‘464 discloses a chemical mechanical polishing process which is recognized for removing Ta, Ti, & Cr (¶ 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the chemical mechanical polishing process of ‘464 as the particular polishing process of ‘284 because it is recognized as a suitable polishing technique for polishing the tie layer material of ‘284 and thus would have predictably performed the polishing as desired.
Claims 13, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘284 as applied above, and further in view of Schintlmeister et al. (US Patent 3,958,070; hereafter ‘070).
Claims 13, 14, & 16: The metal deposit is deposited in a hole in the substrate which is formed by a mechanical process of removing material prior to sintering, the metal layer is formed the holes and then finally the metal layer outside of the holes is removed (see Figs. 1-6)
‘284 does not teach forming the hole by the steps claimed in claim 14 in which the sacrificial layer is a mask.
However, ‘070, which is also directed towards decorative patterns on watch components (title & col. 1) discloses a method of forming hole in watch cases comprised of forming a sacrificial layer over the whole of the surface of said covering element, selectively etching the sacrificial layer according to the desired shape by a photolithography process, and removing the sacrificial layer (see Example 1, col. 3, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘070 into the process of ‘284 such that the holes are produced by forming a mask by applying a sacrificial layer over the whole of the surface of the covering element, selectively etching the sacrificial layer according to the desired shape by a photolithography process and etching the substrate, and then depositing the metal layer of ‘284 over the mask in the hole and finally removing mask to leave the metal layer in the holes because the method of forming a mask and depositing through the mask is an art recognized technique of coloring a watch covering element and would have predictably produced the structures desired by ‘284.
Claims 15 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘284 as applied above, and further in view of Gollob et al. (US PG Pub 2006/0213326; hereafter ‘326).
Claim 15: The metal deposit is produced by deposition and then removed by polishing (¶ 24).
‘284 does not teach removing the metal deposit by laser structuring.
However, ‘326, disclose that it is known that ceramic materials formed from titanium can be either polished or laser etched (¶s 19 & 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a laser etching process in place of polishing to remove the metal deposits of ‘284 because as taught by ’326, laser etching and polishing are art recognized alternatives 
Claim 22: The metal deposit comprises Cr, Ti, or Ta (¶s 22-23 and claim 23).
Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘007 as applied to claim 8 above, and further in view of Verdon (EP1160224, citations refer to the attached machine translation; hereafter ‘224).
Claim 20: ‘007 discloses the nitriding process carried out at a temperature of 500-900ºC and is the same as disclosed in ‘224 (¶ 32). 
Although the taught range of 500-900ºC is not explicitly the claimed range of 700-1100ºC, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘007 does not teach a duration for the nitriding process.
‘224 discloses that the nitriding process is carried out at a temperature of 500-900ºC for at least 5 minutes (¶ 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process steps of ‘224 into the process of ‘007 such that the nitriding process is carried out for at least 5 minutes because ‘007 exemplifies the nitriding process of ‘224 as being suitable for the process and thus the use of the process steps of ‘224 would have predictably produced the desired result.
Claim 21: ‘007 discloses the nitriding process carried out at a temperature of 500-900ºC and is the same as disclosed in ‘224 (¶ 32). 
‘007 does not teach that the surface layer which has the structure of zirconium nitride extends from the surface to a depth of between 10-500 nm.
However, ‘224 teaches that the exemplified nitriding process produces zinc nitride layers of typically 300 nm (¶ 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process steps of ‘224 into the process of ‘007 such that the nitriding process as disclosed in ‘224 and thus producing a zinc nitride layer of 300 nm because ‘007 exemplifies the nitriding process of ‘224 as being suitable for the process and thus the use of the process steps of ‘224 would have predictably produced the desired result.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 & 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-46 of copending Application No. 16/062895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37-46 are permutations and combinations of the same limitations of the instant claims 11-19 in which claims 24-36 provide definitions of the broader materials of claims 37-46.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. 
In regards to applicant’s as they pertain to as amended claims 8, 11, & 19; as discussed above in the 112(b) rejection, the plain meaning of the amended clause does not necessitate applicant’s interpretation and thus the claims are still rejected as presented above. Applicant is advised that amending the claims as discussed in the 112(b) rejection will overcome the ambiguity created by applicant’s amendments and arguments and will overcome the current rejection as presented.
In regards to applicant’s argument that the double patenting rejection should be withdrawn in light of MPEP §804; the double patenting rejection is not the only remaining rejection at this time and thus the double patenting rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/James M Mellott/           Primary Examiner, Art Unit 1712